717 So. 2d 1070 (1998)
Jeffery Rinn FINCH, Petitioner,
v.
STATE of Florida, Respondent.
No. 98-1581.
District Court of Appeal of Florida, First District.
August 19, 1998.
Rehearing Denied October 1, 1998.
*1071 Jeffery Rinn Finch, petitioner, pro se.
Robert A. Butterworth, Attorney General, and Trisha E. Meggs, Assistant Attorney General, Tallahassee, for respondent.
PER CURIAM.
Jeffery Rinn Finch petitions this court for a belated appeal. We have jurisdiction pursuant to Florida Rule of Appellate Procedure 9.140(j)(1). We deny the petition because it is time-barred.
Finch alleges he was convicted and sentenced in 1992 of DUI Manslaughter and that he requested his trial attorney to file a notice of appeal. Further, Finch states that when he learned the appeal had not been taken, the 30 day period for noticing the appeal had expired.
In State v. District Court of Appeal, First District, 569 So. 2d 439 (Fla.1990), the court announced that thereafter claims for belated appeal on grounds such as those presented here should be made in the trial court through a motion for postconviction relief. Pursuant to Florida Rule of Criminal Procedure 3.850(b), Finch had two years to file his motion for postconviction relief and, when he did not do so, the claim was timebarred sometime in 1994.
The promulgation of Rule 9.140(j), effective January 1, 1997, superseded State v. District Court. See Amendments to the Florida Rules of Appellate Procedure, 685 So. 2d 773, 807 (Fla.1996) (Committee Notes). However, there is no basis to conclude that the new rule revived State v. District Court claims which were time-barred under Rule 3.850(b). Accordingly, we find this petition for belated appeal is time-barred and, for that reason, it is denied.
PETITION DENIED.
WOLF, LAWRENCE and DAVIS, JJ., concur.